Citation Nr: 1533628	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1977 to December 1982.  The Veteran also had service in the New Jersey Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in September 2014.  The case has since been returned for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a March 2009 VA Form 21-526, the Veteran indicated that he entered the National Guard in Lawrenceville, New Jersey, in 1984 and left in 2005.  The evidence includes some service records from his service in the New Jersey Army National Guard; however, the dates of service have not been verified, to include whether any such service was federalized.  Moreover, it is unclear as to whether the claims file contains the complete service treatment records and personnel records for the Veteran's entire period of service in the New Jersey Army National Guard.  

In addition, the RO has indicated that it could not obtain the Veteran's complete service treatment records, and Lyons VA Hospital noted that there were no records for the Veteran.  However, the RO did not associate a formal finding of unavailability with the claims file or provide notice to the Veteran that these records could not be obtained.  As such, upon remand, the AOJ should attempt to obtain these records, and if such records are unavailable, a formal finding of unavailability must be associated with the claims file and notice should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant for his active duty service in the United States Army from February 1977 to December 1982 and for his service in the New Jersey Army National Guard.

The AOJ should also request verification of the dates the appellant served in the New Jersey Army National Guard and determine whether any such service was federalized.  (The Veteran has reported that he served in the New Jersey Army National Guard from 1984 to 2005).

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.   All attempts to secure these records should be documented in the claims file.

The Veteran should be notified of any action to be taken and he should be provided an opportunity to submit copies of the outstanding records.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his low back and left hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  A specific request should be made for records from Lyons VA Hospital dated from 1992 to 1993.

The AOJ should continue efforts to locate any identified VA medical records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All attempts to secure these records should be documented in the claims file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion if additional treatment records, such as service treatment records, are obtained.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




